Citation Nr: 1228533	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for low back disability.

2.  Entitlement to service connection for myopia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on a verified period of active duty from April 1979 to April 1983.  Additionally, although there is no DD Form 214 of record shows the dates of a prior period of active service, the record indicates that prior to his verified period of duty, he had active service for approximately three years and seven months.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  


FINDINGS OF FACT

1.  In a written, signed statement received in March 2011 and during the November 2011 Board hearing, the Veteran withdrew his appeals seeking service connection for myopia, hypertension, and diabetes mellitus.

2.  The Veteran's low back disorder service connection claim was initially adjudicated by a final rating decision issued in May 1997.  

3.  Evidence associated with the record since the issuance of the May 1997 rating decision is both new and material.

4.  The Veteran has credibly reported the onset of his low back disorder during service and experiencing recurrent back pain since service.

5.  The Veteran's service treatment records reflect treatment for an in-service back injury and subsequent back and leg pain, and his post-service treatment records reflect on-going back treatment since service.

6.  A probative medical opinion links the Veteran's currently-diagnosed low back disorder to service.

7.  The Veteran has been diagnosed with lumbar radiculopathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for a lumbar degenerative disc disease, with radiculopathy of the bilateral lower extremities, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for myopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim

In a signed statement received in March 2011, and during his November 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal seeking service connection for myopia, hypertension, and diabetes mellitus.  See 38 C.F.R. § 20.204.  Because the Veteran has withdrawn these claims, there is no remaining allegation of error of fact or law with respect to the claims.  Therefore, dismissal of the Veteran's appeals seeking service connection for myopia, hypertension, and diabetes mellitus is the appropriate action.  See 38 U.S.C.A. §  7105(d).  

Claim to Reopen

In this decision, the Board reopens the Veteran's low back disorder service connection claim and grants service connection for the Veteran's currently-diagnosed low back disorder, to include the neurological manifestations of this disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The RO initially denied the Veteran's claim low back disorder service connection claim in a May 1997 rating decision.  Although the Veteran disagreed with this decision, he did not perfect a substantive appeal; therefore, the denial is final.  Although evidence relevant to the claim was received within one year of the issuance of this decision, the Board notes that 38 C.F.R. § 3.156(b) does not serve as bar to the finality of this decision, as the evidence received within one year of the rating decision was considered by a June 1998 statement of the case.  

However, while the record reflects that the RO has also determined that the October 2006 rating decision denying the Veteran's claim to reopen is a final decision, the Board finds that the application of 38 C.F.R. § 3.156(b) does render this decision not final.  Evidence relevant to the Veteran's claim was received within one year of the issuance of the October 2006 rating decision, as the Veteran submitted a September 2007 statement chronicling the circumstances of his in-service back injury and current low back disorder symptoms.  Applying the directives of 38 C.F.R. § 3.156(b), this evidence must be considered in conjunction with the Veteran's initial claim to reopen, and therefore the October 2006 rating decision is not final.

Nevertheless, in order to prevail on his instant claim to reopen his previously-denied initial service connection claim (which was denied by the final May 1997 rating decision), the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the May 1997 rating decision, the RO denied the Veteran's service connection claim for a low back disorder, referred to by the RO as scoliosis with degenerative joint disease at L-5/S-1, because the evidence of record failed to reflect that the Veteran had developed a chronic back condition during service or within one year of his separation from service.  

Newly submitted evidence of record includes a memorandum authored by a private physical therapist who reportedly specializes in the treatment of low back disorders.  The physical therapist reviewed the Veteran's claims file and documented the Veteran's in-service back injury and continuity of treatment and symptomatology since service.  The physical therapist then opined that the Veteran's chronology of back treatment indicates that his current back disorder is a progression from his in-service 1980 low back injury.

Presuming that this medical opinion is probative for the limited purpose of reopening the Veteran's claim, the Board finds that the medical opinion is both new and material, as it was not of record when the Veteran's service connection claim was initially denied and relates to the reason his claim was initially denied, i.e., it states that his currently low back disorder began during service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  

Thus, the newly submitted evidence is sufficient to reopen the Veteran's low back disorder service connection claim.  The merits of this reopened service connection claim are addressed below.

Service Connection

The Veteran reports that he initially injured his back during service, and he contends that his current low back disorder is related to service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, when determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The onset of the Veteran's claimed low back disorder and continuity of symptomatology since service is clearly outlined by the evidence of record.  The Veteran's service treatment records reflect that in September 1980, the Veteran sought treatment for a back injury incurred when climbing onto a track vehicle.  On physical examination, the Veteran's low back was noted to be very warm, and the treating medical provider diagnosed the Veteran with a muscular strain/pulled muscle.  A February 1982 service treatment record reflects the Veteran's report of experiencing back cramps, and several August 1982 service treatment records reflect the Veteran's report of experiencing back pain and an assessment of a low back sprain.  Furthermore, in September 1982, the Veteran sought treatment for sharp pain and numbness in his left leg.  The Veteran was not provided with a separation medical examination.

After service, the Veteran sought VA treatment for low back pain in March 1989, at which time the Veteran reported that he had been experiencing a back impairment for approximately seven years, dating the onset of his back disorder to 1982 during his active service.  A May 1991 VA treatment record reflects the Veteran's report of experiencing left hip pain and pain radiating to his left leg, and the treating medical professional noted that a diagnosis of low back pain with left radiculopathy should be ruled out.  A July 1991 VA treatment record reflects findings that the Veteran again reported low back pain radiating to his left leg and that straight left leg raise testing was positive.  An impression of a herniated disc at L-5/S-1 was noted.  

In conjunction with his initial service connection claim, the Veteran was afforded a VA examination in February 1997.  During the examination, the Veteran reported initially injuring his back in 1980 during service.  The examiner diagnosed the Veteran with chronic low back pain; however, x-rays taken in conjunction with the VA examination were interpreted to reveal degenerative changes of the lumbar spine.  A January 1998 private magnetic resonance imaging (MRI) study was interpreted to reveal disc degeneration and protrusion, and the Veteran sought emergent care for an exacerbation of his back pain in June 1998.  VA nerve conduction studies performed in October 1999 were interpreted to demonstrate chronic L-5/S-1 radiculopathy.  A November 1999 VA treatment record also notes an assessment of low back pain with radiculopathy.  

VA radiological studies conducted in 1999, 2000, and 2004 were interpreted to reveal evidence of scoliosis, and VA treatment of record from 2001, 2002, and 2004 reflects the Veteran's reports of experiencing on-going low back pain.  A January 2006 VA treatment record reflects the Veteran's report that his back pain was radiating to his right leg.  A July 2009 VA lumbar spine x-ray was interpreted to reveal evidence of both scoliosis and degenerative disc disease.  An October 2009 private treatment record reflects that the Veteran reported initially injuring his back during service, and the treatment provider noted a diagnosis of congenital and acquired spinal stenosis with low back and bilateral leg pain.  A March 2010 private treatment record reflects that the Veteran sought emergent care for an exacerbation of his low back disorder, and an impression of back muscle spasm was noted.

An undated memorandum, submitted by the Veteran at his 2011 Board hearing and authored by a private physical therapist specializing in low back disorder treatment, chronicles the Veteran's onset of his low back disorder in service, as reflected by his treatment for a back injury in September 1980, and the subsequent history of his developing current low back disorder, as also outlined above.  The examiner opined that this chronology reflects a clear progression from the Veteran's initial 1980 in-service low back injury to his current degenerative low back disorder.

The Board finds that this medical opinion is probative, as it is unequivocal and is predicated on a thorough and accurate review of the Veteran's claims file.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  While the opinion is not supported by an express rationale, the Board finds that the detailed chronology of the Veteran's low back disorder serves to support the opinion.  See id.

The Veteran has consistently and credibly reported that he initially injured his low back in 1980 when falling from a track vehicle and that he has had recurrent low back pain since this in-service injury.  His consistent report of this chronology are reflected in his service treatment records, post-service treatment records, submitted statements, and credible hearing testimony.  The Board notes that the Veteran is competent to report injuring his back during service, the onset of his back pain, and his continuity of symptomatology thereafter.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Further, the Board finds his reported chronology is credible, as his account has remained consistent over time and is corroborated by his in-service and post-service treatment records.  

The medical evidence also suggests a theory of service connection, as it reflects an initial in-service back injury, continuous low back treatment thereafter, a current diagnosis of a low back disorder, and a probative medical opinion linking the Veteran's current low back disorder to service.  Accordingly, the Board finds that a basis for granting service connection for a low back disorder has been presented.

The Board further notes that any neurological impairments stemming from a service-connected low back disorder are also deemed part and parcel of the service-connected disability, although they are evaluated separately.  See 38 C.F.R. § 4.71a, Note (1) (2011).  In the instant case, the record reflects that the Veteran has reported and been diagnosed with radiculopathy of his bilateral low extremities, as objectively confirmed by a 1999 nerve conduction study.  Moreover, the Veteran reported his on-going radicular symptoms during his recent November 2011 Board hearing.  As such, the Board finds that the Veteran's current low back disorder includes radiculopathy of his bilateral lower extremities.  


ORDER

New and material evidence having been presented, the claim for service connection for a low back disorder is reopened.

Service connection for degenerative disc disease of the lumbar spine, with radiculopathy of the bilateral lower extremities, is granted.

The appeal of the claim for service connection for myopia is dismissed.

The appeal of the claim for service connection for hypertension is dismissed.

The appeal of the claim for service connection for diabetes mellitus is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


